DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending and under examination

Drawings
The drawings were received on 31 July 2020.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on December 14, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/915,020, 16/276,361, 16/276,368, 16/385,360, 16/385,383, 16/825,807, 16/859,182, 16/898,197, 16/935,016, 16/935,023, 17/102,031, 17/102,050, 17/102,059, US 10,227,611, US 10,337,029, US 10,351,878, US 10,358,658, US 10,358,659, US 10,400,253, US 10,407,697, US 10,415,061, US 10,421,980, US 10,428,352, US 10,443,076, US 10,487,341, US 10,513,712, US 10,519,467, US 10,526,619, US 10,533,190, US 10,550,407, US 10,563,227, US 10,570,419, US 10,577,631, US 10,612,045, US 10,676,759, US 10,752,920, US 10,774,344, and US 10,793,878 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the instant claims set forth “a single molecule DNA-targeting RNA, wherein the single molecule DNA-targeting RNA comprises, in 5’ to 3’ order: (i) a targeter-RNA…and (ii) and activator-RNA” and further recite “wherein the targeter-RNA and the activator-RNA are covalently linked by intervening nucleotides”. Siksnys does not teach that the DNA-targeting RNA is “single-molecule” or “wherein the activator-RNA and the targeter-RNA are covalently linked by intervening nucleotides”.

However, the close prior art in Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex itself. This is supported by Siksnys’ characterization of the DNA cleavage complex as a “Cas9-crRNA complex” (see Figure 15), which refers only to two components, and the characterization of a “ternary complex” (see description of Figure 14), which refers to the Cas9-crRNA in a complex with the target dsDNA (see Figure 14), for example.  Because Siksnys and the prior art as a whole did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex, one of ordinary skill in the art would not have had sufficient motivation to “covalently link” the crRNA and the tracrRNA molecule together with “intervening nucleotides” to form a “single-molecule” DNA-targeting RNA as required by the instant claims.
The claims recite eligible subject matter at least because naturally occurring crRNAs and tracrRNAs that hybridize to form a dsRNA duplex capable of forming a complex with a Cas9 protein are not “covalently linked” as required by the instant claims. Accordingly, this feature renders the claimed subject matter markedly different from its naturally occurring counterpart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 3-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


March 15, 2021